DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Application was filed on 12/18/2018, and is a 371 of PCT/US2017/037909 06/16/2017, which claims benefit of priority to 62/352405 filed 06/20/2016.

This is a Final Office Action on the Merits, in response to Applicant’s Amendment filed/received 05/27/2021.  All pending claims have been considered below.


Status of Claims
Claims 1, 5, 8, 14, and 16 are amended.
Claims 2-4, 6, 7, 9-13, 15, and 17-20 are presented as originally.
Claims 21-23 are cancelled.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101, as the claimed invention is not directed to patent eligible subject matter, and is directed to a judicial exception without significantly more.
Regarding Claim 1, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
	Claim 1 and its limitations are directed to one of the four statutory categories.  Claim 1 is directed to a machine.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claim 1, the claim as a whole, recites what can be best described as “mental processes”.  More specifically, Claim 1 recites
[…] monitor historical quality parameters of the perishable goods, […]
[…] store consumer parameters and the historical quality parameters associated with the perishable goods
[…] including
[…] determine current quality parameters of the perishable goods in response to the historical quality parameters
[…] determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters
[…] determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters
[…] determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters
wherein the consumer parameters include a consumer quality requirement set by a consumer
wherein the output parameters include a quality comparison of the same perishable good at several different stores, thereby enabling the consumer to identify a store with that perishable good based on the consumer quality requirement
The limitations identified above, in a combination, would belong to at least the subgroupings of “observation” and “evaluation”.  These limitations recite the abstract ideas of evaluating for the quality of perishable goods.  Therefore, they belong to “mental processes”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
at least one sensor configured to… wherein the at least one sensor is configured to detect a global position system (GPS) location, wherein the GPS location provides time-based location information for the perishable goods, and wherein the historical quality parameters are augmented with the time-based location information
a storage device configured to
a quality management system coupled to the storage device, the quality management system
a current quality module configured to
a quality projection module configured to
a cost analysis module configured to
a comparison module configured to

Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claim 1 recites abstract ideas, and fails to recite additional elements that amount to significantly more than these abstract ideas.  Claim 1 recites the general principles of evaluating for the quality of perishable goods.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea. See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
	Patentable subject matter eligibility analysis concludes.  Claim 1 is rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

	Regarding Claims 2-7, the claims and their respective limitations merely further narrow the abstract idea of Claim 1.
Step 1: Claims 2-7 are directed to a machine.
Step 2A Prong 1: Claims 2-7 further narrow the abstract idea of Claim 1, and would therefore also fall into the same groupings of “mental processes”, abstract idea, identified in Claim 1 above.
Claim 2 recites limitations further defining the information transmission.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 3 recites limitations further defining the information transmission.
Claim 4 recites limitations further defining the output information.
Claim 5 recites limitations further defining notification of specific criteria.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 6 recites limitations further defining the transmission.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 7 recites limitations further defining the output information.
Step 2A Prong 2 and Step 2B: Claims 2-7 recite no further additional elements beyond further narrowing the abstract ideas of Claim 1, as well as a field of use.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claim 1.
Accordingly, Claims 2-7 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.

Regarding Claims 8 and 16, Examiner’s analysis is as follows.  Unless otherwise noted, all claims are construed in accordance to broadest reasonable interpretation of the claim as a whole.  MPEP 2106.
Step 1 (The Statutory Categories): Is the claim to a process, machine, manufacture or composition of matter?  MPEP 2106.03.
Claims 8, 16, and their respective limitations are directed to one of the four statutory categories.  Claim 8 is directed to a process, Claim 16 a manufacture.
	Analysis proceeds to Step 2A Prong 1.
Step 2A Prong 1: Does the claim recite an abstract idea, law of nature, or natural phenomenon?  MPEP 2106.04, see also October 2019 Patent Eligibility Guidance Update (issued October 17, 2019) (“2019 PEG Update”).
Regarding Claims 8 and 16, the claim as a whole, recites what can be best described as “mental processes”.  More specifically, using Claim 8 as an example, Claims 8 and 16 recite
monitoring, […], historical quality parameters of the perishable goods
[…]
augmenting the historical quality parameters with the time-based location information
storing, […], consumer parameters and the historical quality parameters associated with the perishable goods
analyzing, […], the historical quality parameters and the consumer parameters, […] including
[…] determine current quality parameters of the perishable goods in response to the historical quality parameters
[…] determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters
[…] determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters
[…] determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters
wherein the consumer parameters include a consumer quality requirement set by a consumer
wherein the output parameters include a quality comparison of the same perishable good at several different stores, thereby enabling the consumer to identify a store with that perishable good based on the consumer quality requirement
The limitations identified above, in a combination, would belong to at least the subgroupings of “observation” and “evaluation”.  These limitations recite the abstract ideas of evaluating for the quality of perishable goods.  Therefore, they belong to “mental processes”.  See MPEP 2106.04(a), 2019 PEG Update.  Accordingly, the claim recites an abstract idea.
	Analysis proceeds to Step 2A Prong 2.
Step 2A Prong 2: Does the claim recite additional elements that integrate the judicial exception into a practical application?  MPEP 2106.04, see also 2019 PEG Update.
On top of the enumerated limitations (please see Step 2A Prong 1 analysis) that recite abstract ideas, the additional elements here do not integrate the abstract idea into a practical application.  The additional recited elements here are listed below.
using at least one sensor
detecting, using the at least one sensor, a global position system (GPS) location, wherein the GPS location provides time-based location information for the perishable goods
using a storage device
using a quality management system… the quality management system coupled to the storage device, the quality management system
a current quality module configured to
a quality projection module configured to
a cost analysis module configured to
a comparison module configured to
[a] computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising
As shown, these additional elements are generic computer components described in high generality (e.g., sensor, storage device, system, module, computer program product, non-transitory computer readable medium, instructions, processor, etc.).  These additional elements are also merely invoked as a tool.  Whether considered individually or as a whole, these additional claim elements amount to merely reciting the equivalent of the words “apply it” with abstract ideas, or merely including instructions to implement the abstract idea on a computer, or merely using computing units as a tool to perform the abstract idea.  See MPEP 2106.05(f), 2019 PEG Update.
Therefore, under Step 2A Prong 2, whether considered individually or as a whole, the claim is directed to an abstract idea not integrated into a practical application.
Analysis proceeds to Step 2B.
Step 2B (The Inventive Concept): Does the claim recite additional elements that amount to significantly more than the judicial exception?  MPEP 2106.05.
Claims 8 and 16 recite abstract ideas, and fail to recite additional elements that amount to significantly more than these abstract ideas.  Claims 8 and 16 recite the general principles of evaluating for the quality of perishable goods.  As similarly analyzed above in Step 2A Prong 2, the additional claim elements fail to amount to significantly more than the abstract idea, because they simply serve to implement the abstract idea, adding the words “apply it” (or an equivalent) with the abstract idea.  See MPEP 2106.05(f). Whether considered individually or in combination, the additional claim elements here do not amount to “significantly more” than the judicial exception.  MPEP 2106 Step 2B.  Accordingly, the claimed subject matter does not possess sufficient inventive concept.
Claims 8 and 16 are rejected under 35 U.S.C. 101 as it is not directed to patent eligible subject matter.

Regarding Claims 9-15 and 17-20, the claims and their respective limitations merely further narrow the abstract idea of Claims 8 and 16.
Step 1:
Claims 9-15 are directed to a process.
Claims 17-20 are directed to a manufacture.
Step 2A Prong 1: Claims 9-15 and 17-20 further narrow the abstract idea of Claims 8 and 16, and would therefore also fall into the same groupings of “mental processes”, abstract idea, identified in Claims 8 and 16 above.
Claims 9 and 17 recite limitations further the information transmission.  They also recite limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claims 10 and 18 recite limitations further the information transmission.  They also recite limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claims 11 and 19 recite limitations further defining the information transmission.
Claims 12 and 20 recite limitations further defining the output information.
Claim 13 recites limitations further defining notification of specific criteria.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 14 recites limitations further defining the transmission.  It also recites limitations regarding the field of use for the abstract idea.  MPEP 2106.05(h).
Claim 15 recites limitations further defining the output information.
Step 2A Prong 2 and Step 2B: Claims 9-15 and 17-20 recite no further additional elements beyond further narrowing the abstract ideas of Claims 8 and 16, as well as a field of use.  Therefore, the analyses (“apply it”) would be substantially the same as independent Claims 8 and 16.
Accordingly, Claims 9-15 and 17-20 are rejected under 35 U.S.C. 101 as they are not directed to patent eligible subject matter.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 5-10, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka (US Pat. App. Pub. No. US 20150178823 A1) in view of Starling (US Pat. App. Pub. No. US 20030208333 A1).
	Regarding Claim 1, “[a] system for comparing perishable goods, the system comprising”,
	Tanaka teaches “at least one sensor configured to monitor historical quality parameters of the perishable goods, wherein the at least one sensor is configured to detect a global position system (GPS) location, wherein the GPS location provides time-based location information for the perishable goods, and wherein the historical quality parameters are augmented with the time-based location information” (“…a first receiver that receives a current position of merchandise from a communication terminal used for delivery of the merchandise…” (Tanaka [0007]), “…a current position detected by a GPS (Global Positioning System) or the like in the user terminal is stored…” (Tanaka [0220]), “…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]), “…possible to accumulate the history of degradation condition…” (Tanaka [0364]), and “…in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	Tanaka teaches “a storage device configured to store consumer parameters and the historical quality parameters associated with the perishable goods” (“…a random access memory used by the CPU as a work area for temporary storage. An area to store data necessary for implementation of the embodiment is allocated to the RAM…” (Tanaka [0235]), “[e]ach user transmits a bid price more than to the cloud server…” (Tanaka [0173]), and “…controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B…” (Tanaka [0172])).
	Tanaka teaches “a quality management system coupled to the storage device, the quality management system including” (“…controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B…” (Tanaka [0172])).
	Tanaka teaches “a current quality module configured to determine current quality parameters of the perishable goods in response to the historical quality parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka teaches “a quality projection module configured to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]) and “…a reserve price representing the lower limit of the bid price according to quality degradation predicted, based on the current position of each user…” (Tanaka [0162])).
	Tanaka teaches “a cost analysis module configured to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	Tanaka teaches “a comparison module configured to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248]), and “…cloud server compares the collected bid prices in consideration of the delivery expense and the like, selects the user of highest profit as the delivery destination candidate, and transmits the delivery destination candidate and its bid price to the user terminals…” (Tanaka [0201])).
	Tanaka does not explicitly teach, but Starling teaches “wherein the consumer parameters include a consumer quality requirement set by a consumer” (“…controller having received the temperature readings during the monitor process may perform the calculations of the present method to determine FSI [food safety index] and/or FQI [food quality index]. To achieve this, the controller is programmable with instructions to execute algorithms according to the methods discussed above and information including, but not limited to, safety multipliers S, shrink multipliers S and Q, ideal temperatures TI and product mix percentages P%. These values are storable within a memory of the controller and may be changed by an operator…” (Starling [0061])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Starling with that of Tanaka.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  Tanaka teaches apparatus for processing information regarding perishable goods quality during delivery (Tanaka [Abstract]).  Starling teaches food quality and safety monitoring (Starling [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Starling’s monitoring onto Tanaka.  Starling further adds additional safety food characteristic index is a food safety index for evaluating the potential health threat refrigerated foods may pose to consumers… the food product index is a food quality index for evaluating the aesthetic quality of food products for maximizing the shelf life of food products” (Starling [0010]).  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.  This rationale to combine similarly applies to subsequent limitations.
	Starling further teaches “wherein the output parameters include a quality comparison of the same perishable good at several different stores, thereby enabling the consumer to identify a store with that perishable good based on the consumer quality requirement” (“[a] centralized "quality and safety" database can store information for different store locations, compiling, comparing and contrasting the information between each, and display this information through any output device (e.g., monitor, printer, etc.) database accessed remotely. In this manner, FSI and FQI data may be gathered and evaluated for the food product industry as a whole, a particular chain of stores, particular stores within each chain of stores, particular departments within each store (e.g., deli, produce, dairy, meat, etc.) and even particular refrigeration cases within each department…” (Starling [0063])).
	Accordingly, Claim 1 is obvious over Tanaka in view of Starling.

	Regarding Claim 2, Tanaka and Starling teach the limitations of Claim 1.
	Tanaka further teaches “a user device configured to transmit the consumer parameters to the storage device and receive output parameters from the quality management system” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]), “…input/output interface interfaces input/output data from/to input/output devices…” (Tanaka [0290]), “…transmitting, to a communication terminal of each user, a reserve price representing a lower transmitter that transmits the bid price input by the user to the information processing apparatus… (Tanaka [0047])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 2 is obvious over Tanaka in view of Starling.

	Regarding Claim 5, Tanaka and Starling teach the limitations of Claim 1.
	Tanaka further teaches “a user device configured to activates an alarm when the perishable goods are within at least one of a selected quality range, a selected price range, and a geographical area” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]) and “…cloud server that is an information processing apparatus for managing merchandise delivery sets the reserve price of bidding in correspondence with the prediction of quality degradation caused by delivery from the current position of a merchandise delivery van that delivers merchandise, and notifies the communication terminals of a plurality of users of it…” (Tanaka [0164])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 5 is obvious over Tanaka in view of Starling.

	Regarding Claim 6, Tanaka and Starling teach the limitations of Claim 1.
	Tanaka further teaches “wherein the at least one sensor is configured to transmit the historical quality parameters to the storage device” (“…price setting transmitter includes a client delivery quality degradation predictor, a reserve price setter, and a reserve price transmitter. The client delivery information receiver receives information about merchandise to be delivered by the client (merchandise delivery van) from the client terminal via the communication controller… quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map DB… an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 6 is obvious over Tanaka in view of Starling.

	Regarding Claim 7, Tanaka and Starling teach the limitations of Claim 1.
	Tanaka further teaches “the output parameters include at least one of a cost comparison and a quality comparison” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 7 is obvious over Tanaka in view of Starling.

	Regarding Claim 8, “[a] method of comparing perishable goods, the method comprising”,
	Tanaka teaches “monitoring, using at least one sensor, historical quality parameters of the perishable goods” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]) and “…possible to accumulate the history of degradation condition…” (Tanaka [0364])).
	Tanaka teaches “detecting, using the at least one sensor, a global position system (GPS) location, wherein the GPS location provides time-based location information for the perishable goods” (“…a first receiver that receives a current position of merchandise from a communication terminal used for delivery of the merchandise…” (Tanaka [0007]), “…a current position detected by a GPS (Global Positioning System) or the like in the user terminal is stored…” (Tanaka [0220]), “…merchandise quality table also stores a degradation condition at that point of time, degradation data degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]), and “…in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	Tanaka teaches “augmenting the historical quality parameters with the time-based location information” (“…a first receiver that receives a current position of merchandise from a communication terminal used for delivery of the merchandise…” (Tanaka [0007]), “…a current position detected by a GPS (Global Positioning System) or the like in the user terminal is stored…” (Tanaka [0220]), “…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]), “…possible to accumulate the history of degradation condition…” (Tanaka [0364]), and “…in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	Tanaka teaches “storing, using a storage device, consumer parameters and the historical quality parameters associated with the perishable goods” (“…a random access memory used by the CPU as a work area for temporary storage. An area to store data necessary for implementation of the embodiment is allocated to the RAM…” (Tanaka [0235]), “[e]ach user transmits a bid price more than the reserve price to the cloud server…” (Tanaka [0173]), and “…controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B…” (Tanaka [0172])).
	Tanaka teaches “analyzing, using a quality management system, the historical quality parameters and the consumer parameters, the quality management system coupled to the storage device, the quality management system including” (“…a controller of a cloud server serving as an information processing apparatus predicts quality degradation upon delivery to the point B or the point C using the quality (freshness of fish) of the fish as the merchandise at the point A as a reference. A price setting transmitter of the cloud server sets the reserve price of the bid corresponding to the quality degradation in accordance with the position of each user, and transmits it to the user terminal…” (Tanaka [0172]) and “[e]ach user transmits a bid price more than the reserve price to the cloud server. Note that the bid price corresponds to the product of the unit price of the merchandise and the number or weight of the merchandise. A delivery destination candidate selector of the cloud server collects the bid prices of the users, compares profits obtained by subtracting the merchandise cost price, delivery expense, labor cost, and the like, selects the user of highest profit as the delivery destination candidate, and notifies the client terminal…” (Tanaka [0173])).
Tanaka teaches “a current quality module configured to determine current quality parameters of the perishable goods in response to the historical quality parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka teaches “a quality projection module configured to determine predicted quality parameters of the perishable goods in response to the historical quality parameters and the consumer parameters” (“…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253]) and “…a reserve price representing the lower limit of the bid price according to quality degradation predicted, based on the current position of each user…” (Tanaka [0162])).
	Tanaka teaches “a cost analysis module configured to determine cost parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, and the predicted quality parameters” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	Tanaka teaches “a comparison module configured to determine output parameters in response to at least one of the historical quality parameters, the consumer parameters, the current quality parameters, the predicted quality parameters, and the cost parameters” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more than the reserve price which are offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248]), and “…cloud server compares the collected bid prices in consideration of the delivery expense and the like, selects the user of highest profit as the delivery destination candidate, and transmits the delivery destination candidate and its bid price to the user terminals…” (Tanaka [0201])).
	Tanaka does not explicitly teach, but Starling teaches “wherein the consumer parameters include a consumer quality requirement set by a consumer” (“…controller having received the temperature readings during the monitor process may perform the calculations of the present method to determine FSI [food safety index] and/or FQI [food quality index]. To achieve this, the controller is programmable with instructions to execute algorithms according to the methods discussed above and information including, but not limited to, safety multipliers S, shrink multipliers S and Q, ideal temperatures TI and product mix percentages P%. These values are storable within a memory of the controller and may be changed by an operator…” (Starling [0061])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.  This rationale to combine similarly applies to subsequent limitations.
	Starling further teaches “wherein the output parameters include a quality comparison of the same perishable good at several different stores, thereby enabling the consumer to identify a store with that perishable good based on the consumer quality requirement” (“[a] centralized "quality and safety" database can store information for different store locations, compiling, comparing and contrasting the information between each, and display this information through any output device (e.g., monitor, printer, etc.) database accessed remotely. In this manner, FSI and FQI data may be gathered and evaluated for the food product industry as a whole, a particular chain of stores, particular stores within each chain of stores, particular departments within each store (e.g., deli, produce, dairy, meat, etc.) and even particular refrigeration cases within each department…” (Starling [0063])).
	Accordingly, Claim 8 is obvious over Tanaka in view of Starling.
	Regarding Claim 16, “[a] computer program product tangibly embodied on a non-transitory computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations comprising”, the claim and its limitations have the same technical features as that of Claim 8.
	Tanaka further teaches “[a] computer program product tangibly embodied on a computer readable medium, the computer program product including instructions that, when executed by a processor, cause the processor to perform operations” (“…present invention also incorporates the control program installed in a computer to implement the functions of the present invention on the computer, a medium storing the control program…” (Tanaka [0527])).
	Accordingly, Claim 16 is obvious over Tanaka in view of Starling.

	Regarding Claim 9, Tanaka and Starling teach the limitations of Claim 8.
	Tanaka further teaches “transmitting, using a user device, consumer parameters to the storage device” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]), “…input/output interface interfaces input/output data from/to input/output devices…” (Tanaka [0290]), and “…transmitter that transmits the bid price input by the user to the information processing apparatus… (Tanaka [0047])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 9 is obvious over Tanaka in view of Starling.
	Regarding Claim 17, the claim and its limitations have the same technical features as that of Claim 9.  Accordingly, Claim 17 follows a substantially similar analysis, and is obvious over Tanaka in view of Starling.
	Regarding Claim 10, Tanaka and Starling teach the limitations of Claim 8.
	Tanaka further teaches “receiving, using a user device, output parameters from the quality management system” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]), “…input/output interface interfaces input/output data from/to input/output devices…” (Tanaka [0290]), and “…transmitting, to a communication terminal of each user, a reserve price representing a lower limit of a bid price…” (Tanaka [0013])).

	Accordingly, Claim 10 is obvious over Tanaka in view of Starling.
	Regarding Claim 18, the claim and its limitations have the same technical features as that of Claim 10.  Accordingly, Claim 18 follows a substantially similar analysis, and is obvious over Tanaka in view of Starling.

	Regarding Claim 13, Tanaka and Starling teach the limitations of Claim 8.
	Tanaka further teaches “activating, using a user device, an alarm when the perishable goods are within at least one of a selected quality range, a selected price range, and a geographical area” (“…present invention is applicable to a system including a plurality of devices or a single apparatus…” (Tanaka [0527]) and “…cloud server that is an information processing apparatus for managing merchandise delivery sets the reserve price of bidding in correspondence with the prediction of quality degradation caused by delivery from the current position of a merchandise delivery van that delivers merchandise, and notifies the communication terminals of a plurality of users of it…” (Tanaka [0164])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 13 is obvious over Tanaka in view of Starling.

Regarding Claim 14, Tanaka and Starling teach the limitations of Claim 8.
	Tanaka further teaches “transmitting the historical quality parameters to the storage device” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter. The client delivery information receiver receives information about merchandise to be delivered by the client (merchandise delivery van) from the client terminal via the communication controller… quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map DB… an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 14 is obvious over Tanaka in view of Starling.

Regarding Claim 15, Tanaka and Starling teach the limitations of Claim 8.
	Tanaka further teaches “the output parameters include at least one of a cost comparison and a quality comparison” (“…price setting transmitter includes a client delivery information receiver, a quality degradation predictor, a reserve price setter, and a reserve price transmitter… reserve price setter includes a price setting table, and sets a reserve price corresponding to the merchandise quality predicted at the position on the map… detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…merchandise quality table is a table used to predict quality degradation of merchandise under the current environment. The price setting table is a table used to set a bid reserve price based on quality degradation prediction of merchandise with respect to the current position of the client (merchandise delivery van) as the center. The bid price table is a table used to collect bid prices more offered by the users…” (Tanaka [0236]), “…bid price table stores a current position of a user and a merchandise ID of merchandise for which the user has made a bid in association with a user ID…” (Tanaka [0246]), and “…destination candidate selection table is a table used to select the next delivery destination candidate based on bid prices collected from the users…” (Tanaka [0248])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Tanaka and Starling.  Please see above (Claim 1) for combination analysis.  The rationale to combine is substantially similar to that of Claim 1.
	Accordingly, Claim 15 is obvious over Tanaka in view of Starling.

Claims 3, 11, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Starling, in view of Kim (US Pat. App. Pub. No. US 20140252085 A1).
	Regarding Claim 3, Tanaka and Starling teach the limitations of Claim 2.
	Tanaka further teaches “the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission” (“Active”: “…transmits the bid price input by the user to the information processing apparatus…” (Tanaka [0047]); “Automatic”: “…current position of the user or the current position of the client is transmitted from the user terminals to the client terminal sequentially or at the time of information communication…” (Tanaka [0411])).
	Tanaka and Starling do not explicitly teach, but Kim teaches “the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission” (“…user terminal includes a smart phone, a handheld terminal, and a kiosk PC. The user terminal captures the QR code attached to the product. The user terminal is automatically connected with the product quality predicting server through the QR code capture, and provides the identifier of the RFID tag to the connected product quality predicting server. The user terminal receives a quality index of the product to which the QR code is attached, from the product quality predicting server…” (Kim [0036]) and “…consumer purchasing the melon captures the QR code attached to the melon by using a user terminal, thereby requesting a quality index of the melon from the product quality predicting server…” (Kim [0044])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kim with that of Tanaka and Starling.  “Use of known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR; MPEP 2143).  As established above, Tanaka and Starling function together for perishable goods quality during delivery and monitoring (Tanaka [Abstract], Starling [Abstract]).  Kim teaches a system for monitoring product quality, using information such as atmospheric history and RFID-tagged products (Kim [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kim’s RFID product scanning monitor system onto Tanaka and Starling.  As per Kim, a “device capable of capturing the QR code, thereby conveniently identifying the quality index of the product, which the purchaser desires to purchase, at any time, and anywhere, and a quality index having differentiated data according to purchasing items is provided such that optimal quality information for the items can be provided” (Kim [0014]).  Adding this passive information transmission feature onto Tanaka and Starling would therefore further enhance the information transmission techniques already present.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 3 is obvious over Tanaka, Starling, in view of Kim.

	Regarding Claim 11, Tanaka and Starling teach the limitations of Claim 9.
Tanaka further teaches “the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission” (“Active”: “…transmits the bid price input by the user to the information processing apparatus…” (Tanaka [0047]); “Automatic”: current position of the user or the current position of the client is transmitted from the user terminals to the client terminal sequentially or at the time of information communication…” (Tanaka [0411])).
	Tanaka and Starling do not explicitly teach, but Kim teaches ““the user device transmits the consumer parameters through at least one of passive transmission, active transmission, and automatic transmission” (“…user terminal includes a smart phone, a handheld terminal, and a kiosk PC. The user terminal captures the QR code attached to the product. The user terminal is automatically connected with the product quality predicting server through the QR code capture, and provides the identifier of the RFID tag to the connected product quality predicting server. The user terminal receives a quality index of the product to which the QR code is attached, from the product quality predicting server…” (Kim [0036]) and “…consumer purchasing the melon captures the QR code attached to the melon by using a user terminal, thereby requesting a quality index of the melon from the product quality predicting server…” (Kim [0044])).
It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kim with that of Tanaka and Starling.  Please see above (Claim 3) for combination analysis.  The rationale to combine is substantially similar to that of Claim 3.
	Accordingly, Claim 11 is obvious over Tanaka, Starling, in view of Kim.
	Regarding Claim 19, the claim and its limitations have the same technical features as that of Claim 11.  Accordingly, Claim 19 follows a substantially similar analysis, and is obvious over Tanaka, Starling, in view of Kim.

Claims 4, 12, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka, Starling, in view of Kuepper (US Pat. App. Pub. No. US 20050021279 A1).
	Regarding Claim 4, Tanaka and Starling teach the limitations of Claim 1.
the output parameters are configured as at least one of a map displaying time-based locations of the perishable goods along with the output parameters at the time-based locations, a data table of output parameters, and a quality versus time graph” (“…quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map… in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives quality associated information via the communication terminal of the merchandise delivery van or directly from a sensor…” (Tanaka [0207]), “…map DB is a database to be referred to know the distance, the delivery route, and the like from the location of a user or the location of the client…” (Tanaka [0238]), and “…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka and Starling do not explicitly teach, but Kuepper teaches “the output parameters are configured as at least one of a map displaying time-based locations of the perishable goods along with the output parameters at the time-based locations, a data table of output parameters, and a quality versus time graph” (“…good-specific characteristic is used to derive a third line (decreasing from left to right across FIG. 6 with reference to the right vertical axis of the graph) which indicates the remaining lifetime of the good, a second good-specific characteristic. The squares on the first (temperature) line in FIG. 6 indicate the time-points at which measured values are stored. As can be seen in FIG. 6, the (time) interval between storage points decreases, i.e. the frequency of storage increases, with higher ageing speed. (It should be noted that for ease in viewing, the number of stored data points depicted in FIG. 6 is very much lower that what would used in reality.)…” (Kuepper [0091], [Figure 6])).
known technique to improve similar devices (methods, or products) in the same way” is an indicia of obviousness (KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421 (2007); see also MPEP 2143).  As established above, Tanaka and Starling function together for perishable goods quality during delivery and monitoring (Tanaka [Abstract], Starling [Abstract]).  Kuepper teaches device for monitoring perishable goods and their exposure to environmental parameters (Kuepper [Abstract]).  It would be within the capabilities of one skilled in the art, at time of filing, to implement Kuepper’s specific perishable good quality analysis onto Tanaka and Starling.  Kuepper improves upon Tanaka and Starling, as it offers more detailed methods for measuring the degradation of perishable goods, and “the advantages of such improved expiry data are that there is more certainty that goods will be delivered in an acceptable form, so that there is an improvement in quality control” (Kuepper [0021]).  Implementing Kuepper’s quality vs time graph further provides an enhanced visual representation of the perishable good quality, and would lead to improved information available to the interested parties.  One of ordinary skill in the art, at time of filing, would recognize the results of the combination were predictable.
	Accordingly, Claim 4 is obvious over Tanaka, Starling, in view of Kuepper.

	Regarding Claim 12, Tanaka and Starling teach the limitations of Claim 8.
Tanaka further teaches “the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time- based locations, a data table of output parameters, and a quality versus time graph” (“…quality degradation predictor includes a merchandise quality table, and predicts merchandise quality at a position on the map by referring to the map… in an arrangement that detects data about quality of merchandise in real time, the cloud server is provided with a quality receiver (not shown) that receives map DB is a database to be referred to know the distance, the delivery route, and the like from the location of a user or the location of the client…” (Tanaka [0238]), and “…merchandise quality table also stores a degradation condition at that point of time, degradation data affecting the degradation condition, calculated quality that is predicted quality, detected quality actually detected by a sensor, and a current position price that is the reserve price at the current position in association with each merchandise current position…” (Tanaka [0253])).
	Tanaka and Starling do not explicitly teach, but Kuepper teaches “the output parameters are configured as at least one of a map displaying time- based locations of the perishable goods along with the output parameters at the time- based locations, a data table of output parameters, and a quality versus time graph” (“…good-specific characteristic is used to derive a third line (decreasing from left to right across FIG. 6 with reference to the right vertical axis of the graph) which indicates the remaining lifetime of the good, a second good-specific characteristic. The squares on the first (temperature) line in FIG. 6 indicate the time-points at which measured values are stored. As can be seen in FIG. 6, the (time) interval between storage points decreases, i.e. the frequency of storage increases, with higher ageing speed. (It should be noted that for ease in viewing, the number of stored data points depicted in FIG. 6 is very much lower that what would used in reality.)…” (Kuepper [0091], [Figure 6])).
	It would be obvious for one skilled in the art, at time of filing, to combine the aforementioned teachings from Kuepper with that of Tanaka and Starling.  Please see above (Claim 4) for combination analysis.  The rationale to combine is substantially similar to that of Claim 4.
	Accordingly, Claim 12 is obvious over Tanaka, Starling, in view of Kuepper.
Regarding Claim 20, the claim and its limitations have the same technical features as that of Claim 12.  Accordingly, Claim 20 follows a substantially similar analysis, and is obvious over Tanaka, Starling, in view of Kuepper.

Claims 21-23 are cancelled.


Response to Arguments
The following addresses Applicant’s Remarks/Arguments raised in Amendment filed/received 05/27/2021.
Specification
	Applicant’s arguments, p. 11, have been fully considered and they are persuasive.  Examiner appreciates all corrections, and hereby withdraws Objection.
Rejections under 35 U.S.C. 112
	Examiner notes that the Sec. 112(f) section of the previous Office Action is not a rejection.  Instead, Sec. 112(f) represents a claim interpretation that Examiner interprets Applicant’s claim to invoke Sec. 112(f), based on non-structural generic placeholder, or “nonce”, terms, such as “module” used by Applicant here.  As such, Examiner interprets such claim language to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  MPEP 2181.
Rejections under 35 U.S.C. 101
	Applicant’s arguments, p. 11-12, have been fully considered but they are not persuasive.  Please refer to Sec. 101 Rejections of this Office Action for more details.

	For the aforementioned reasons, Examiner respectfully maintains Sec. 101 Rejections.
Rejections under 35 U.S.C. 102
	Applicant’s arguments, p. 12, have been fully considered but they are moot.  Applicant has amended the claims, and the scope of the claims has changed.
Rejections under 35 U.S.C. 103
	Applicant’s arguments, p. 12-14, have been fully considered but they are moot.  Applicant has amended the claims, and the scope of the claims has changed.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 4837556 A: Signal transmission device, for both active and passive modules.
US 20100332407 A1: System for monitoring stress on perishable foods during transport.

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEIBO WU CHEN whose telephone number is (571)272-5904.  The examiner can normally be reached on M-F 08:30-17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY P ZIMMERMAN can be reached on (571)272-4602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MEIBO W CHEN/Patent Examiner, Art Unit 3628                                                                                                                                                                                                        
/JEFF ZIMMERMAN/Supervisory Patent Examiner, Art Unit 3628